Title: From James Madison to Domenico A. Azuni, October 1817
From: Madison, James
To: Azuni, Domenico A.


SirOcr. 1817
The 3 Copies of your work on Piracy were duly recd; and 2 of them disposed of, one for the library of Congress, the other for that of the Department of State. For the 3d. presented to myself, I pray you to accept my thanks.
An historical, juridical, & remedial view of Piracy, was a subject, which merited the researches & disquisition you have bestowed on it; and I have perused this gift of your pen, with the pleasure promised by the talents of which they [sic] public had other proofs in possession. Be pleased Sir to accept my esteem & respect.
J. M.
